                                                                            4w
Case 19-15772-amc              Doc 36      Filed 01/15/20 Entered 01/16/20 15:53:29          Desc Main
                                           Document     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   In re:   Charles L. Osborne                        Chapter 7
            Kristi A. Osborne
                               Debtors                Bankruptcy No. 19—15772-mdc


                                                     ORDER


            AND NOW, upon consideration of the Debtor’s Motion to Convert Chapter        7 Case to a

   Chapter   13 Case,   it   is hereby   ORDERED and DECREED that the within Chapter   7 case is

   converted to a Chapter 13.



                                                     BY THE COURT
